
	
		I
		112th CONGRESS
		2d Session
		H. R. 6151
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Turner of Ohio
			 (for himself, Mr. Carnahan,
			 Mr. Burton of Indiana, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  rehabilitation expenditures for public school buildings to qualify for
		  rehabilitation credit.
	
	
		1.Short titleThis Act may be cited as the
			 Rehabilitation of Historic Schools Act
			 of 2012.
		2.Qualification of rehabilitation
			 expenditures for public school buildings for rehabilitation credit
			(a)In generalSection 47(c)(2)(B)(v) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subclause:
				
					(III)Clause not to apply to public
				schoolsThis clause shall not
				apply in the case of any building which is a qualified public educational
				facility (as defined in section 142(k)(1), determined without regard to
				subparagraph (B) thereof) and used as such during some period before such
				expenditure and used as such immediately after such
				expenditure.
					.
			(b)ReportNot later than the date which is 5 years
			 after the date of the enactment of this Act, the Secretary of the Treasury,
			 after consultation with the heads of appropriate Federal agencies, shall report
			 to Congress on the effects resulting from the amendment made by subsection
			 (a).
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
